Citation Nr: 0530905	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  99-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
June 1951 to November 1951, appealed that decision to the 
BVA.  The BVA affirmed the denial in a July 2001 decision.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims which vacated the 
Board's decision, and remanded the case to the Board for 
additional development in January 2003.  Thereafter, the 
Board remanded the case to the RO for additional development 
in August 2003, and following completion of the requested 
development, the RO continued the denial of the veteran's 
claim.  The case was then referred back to the Board for 
further appellate review.    


FINDINGS OF FACT

1. In a February 1952 rating decision, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
(referred to as a nervous condition) was denied.   

2.  In a December 1980 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder on the basis that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  

2. The evidence associated with the claims file subsequent to 
the RO's December 1980 decision does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to decide fairly the merits of the veteran's 
claim.




CONCLUSIONS OF LAW

1. The RO's December 1980 rating decision denying entitlement 
to service connection for a psychiatric disorder on the basis 
that new and material evidence had not been submitted is 
final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2005). 

2. The evidence received subsequent to the RO's December 1980 
rating decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder have not been met. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
originally provided such notice by letter dated in February 
1999.  Thereafter, the RO denied the veteran's claim in a May 
1999 rating decision and the veteran appealed.  In a July 
2001 decision, the Board affirmed the denial based upon a 
lack of new and material evidence.  Subsequently, in a 
January 2004 decision, the United States Court of Appeals for 
Veterans Claims (the "Court") determined that the February 
1999 notice was insufficient to fulfill the requirements of 
the VCAA, vacated the July 2001 decision and remanded the 
appeal for readjudication.  In August 2003, the Board 
remanded the veteran's claim to the RO with directions to 
provide proper VCAA notice to the veteran.  

The RO provided such notice to the veteran in a letter dated 
in February 2004.  This letter notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the veteran or the VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertained to the claim.  

In February 2004, the veteran submitted a statement in which 
he reported that he was treated at a U.S. Naval Hospital in 
California in June 1951 and that he received treatment at a 
VA Medical Center (VAMC) in 1954.  He also stated that he had 
not been treated at any civilian facility since service for 
his condition.  In an August 2004 statement, the veteran 
reported that he had no additional evidence to provide.  In 
March 2005, the RO issued a Supplemental Statement of the 
Case continuing the denial of the veteran's claim. 
Thereafter, the veteran's representative submitted a 
statement on the veteran's behalf in which he relied on the 
evidence of record by asserting that this evidence 
established entitlement to service connection.  

The Boards finds that the documents issued in connection with 
this appeal, including (1) the February 2004 letter, (2) the 
May 1999 rating decision, and (3) the Statements of the Case, 
notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim 
remained denied.  The Board also notes that the veteran and 
his representative have not contended or argued that any 
defect or deficiency in the VCAA notice that may possibly be 
present has resulted in any prejudice in the adjudication of 
his appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been fully 
satisfied.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file.  Additionally, the RO requested treatment 
records from the VAMC where the veteran reported receiving 
treatment, but was unable to retrieve any records.  The Board 
also notes that neither the veteran nor his representative 
have made the RO or the Board aware of any additional 
evidence that needs to be obtained in connection with his 
claim.  Accordingly, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

B.  Evidence 

Historically, the veteran's claim of entitlement to service 
connection for a psychiatric disorder [referred to as a 
"nervous condition"] was considered and denied in a 
February 1952 rating decision on the basis that the veteran's 
psychiatric disorder was a constitutional or developmental 
abnormality for which service connection was not warranted.  
The veteran was notified of this decision and of his 
appellate rights.  He did not appeal the decision and the 
decision became final. 

In October 1980, the veteran requested that his claim for 
service connection be reopened.  In a letter dated that same 
month, the RO informed the veteran of the need to submit 
additional evidence [new and material evidence] in support of 
his claim.  In a November 1980 statement, the veteran 
reported that he had not received treatment by any private 
doctors for his condition; and he had no additional evidence 
to submit.  Thereafter, after reviewing (1) the veteran's 
service medical records, (2) VA hospitalization records 
documenting treatment in June 1956, (3) and statements from 
the veteran, the RO confirmed the denial of service 
connection in a December 1980 rating decision.  The veteran 
was advised of the December 1980 rating decision and of his 
appellate rights that same month.  The veteran did not appeal 
this decision and it became final. 

Collectively, the evidence reviewed by the RO showed that the 
veteran was referred for psychiatric observation during 
service in July 1951.  He returned to active duty; and in 
September 1951 he was referred for hospitalization.  An 
October 1951 medical board report indicated that the 
veteran's schizoid personality existed prior to service.  
Upon his discharge from the hospital and from service in 
November 1951, the veteran was diagnosed with schizoid 
personality.  He was discharged after 3 months of service 
reportedly due to a character disorder classified as schizoid 
personality.  

The veteran's post-service treatment records reflected that 
the veteran was hospitalized at a VA medical facility in June 
1956 upon the referral of a family physician and local 
sheriff.  There was no evidence of neurosis or psychosis on 
psychiatric examination and the diagnosis was emotionally 
unstable personality.  Upon discharge, it was recommended 
that the veteran continue with medical management of his 
symptoms.  

After being notified of the December 1980 rating decision, 
the veteran submitted statements dated in June 1986, 
September 1986, October 1986, March 1987 and May 1987.  These 
statements essentially requested that his claim for service 
connection be reopened, and reiterated the veteran's belief 
that he was discharged from the service due to problems 
caused by and aggravated by service.  The RO responded to 
these letters several times generally informing the veteran 
that he had to submit new and material evidence in order for 
the RO to reconsider his claim, and on one occasion in 
February 1987, the RO administratively denied the claim.

In October 1998, the veteran and his representative formally 
requested that the veteran's claim be reconsidered.  In 
February 1999, the RO notified the veteran of the need to 
submit new evidence, to which the veteran did not respond.  
In a May 1999 rating decision, the RO denied the request to 
reopen after reviewing a July 1998 VA psychiatric examination 
in which the examiner diagnosed the veteran with mild mental 
retardation but did not diagnose a psychiatric disorder.  The 
RO also reviewed and considered a note from the Minneapolis 
VAMC that indicated no treatment records regarding the 
veteran's nervous condition dated between October 1997 and 
May 1999 could be found.  The Board notes that the claims 
file does contain medical records from the Minneapolis VAMC 
dated in July 1998 and August 1998; however, these records do 
not reference any complaints, diagnosis or treatment of a 
psychiatric disorder.  The RO determined that the evidence 
was not new and material since it essentially duplicated 
evidence that had previously been considered, and was 
cumulative and was redundant.  The veteran disagreed in May 
1999; and reiterated his belief in a June 1999 VA Form 9 that 
his disorder was caused by his time in service.  In August 
1999, he requested reconsideration of his claim, and reported 
that he had no further medical evidence to offer. 

In October 2000, the Board remanded the veteran's claim in 
order to determine if additional medical records were 
available and outstanding from the record on appeal.  In 
November 2000, the RO contacted the veteran regarding 
specific locations where he received treatment for his 
alleged disorder.  The veteran provided a statement in 
December 2000 that indicated he was treated only at the 
Minneapolis VAMC.  The RO contacted the VAMC and requested 
treatment records dated from November 1951 to June 1956, to 
which the VAMC responded by stating that no records were 
found.  Thereafter, the veteran submitted a statement in 
February 2001 in which he reported that he saw a doctor in 
1982 for ringing in his ears, but could not provide the name 
or address of the physician.    

As set forth above, the veteran was then provided with a new 
VCAA letter in February 2004.  That same month, the veteran 
submitted a statement in which he reported that he was 
treated at a U.S. Naval Hospital in California in June 1951 
and at the Minneapolis VAMC in 1954.  He also stated that he 
had not been treated at any civilian facility for his 
condition since service.  In an August 2004 statement, the 
veteran reported that he had no additional evidence to 
provide.  

C. Law and Analysis 

The veteran requests that the Board reopen his claim of 
entitlement to service connection for a psychiatric disorder 
on the basis that he has submitted new and material evidence.  
As set forth above, the veteran's claim for service 
connection for a psychiatric disorder was previously 
considered and denied in February 1952 on the basis that the 
veteran's psychiatric condition was not considered a 
disability within the meaning of the laws as administered by 
the VA.  The veteran submitted a second request that his 
claim be reopened in October 1980.   The RO continued to deny 
service connection in the December 1980 rating decision.  The 
veteran was provided a copy of the December 1980 rating 
decision and notice, and that decision represents a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.1100(a), 20.1104 (2005).  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as psychoses, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiencies as such 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Mental retardation and 
personality disorders are not diseases or injuries for 
compensation purposes, and, except as provided in 3.310 of 
this chapter, disability resulting from them may not be 
service-connected.  However, disability resulting from a 
mental disorder that is superimposed upon mental retardation 
or a personality disorder may be service-connected.  38 
C.F.R. § 4.127.  

In October 1998, the veteran requested again that his service 
connection claim for a psychiatric disorder be reopened.  As 
a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance of a claim is "new and material."  The 
Board acknowledges that there has been a regulatory change in 
the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.

Under the version of 38 C.F.R. § 3.156(a) applicable prior to 
August 29, 2001, new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  

Under the version of 38 C.F.R. § 3.156(a) applicable as of 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  As the veteran's application to reopen his claim 
for service connection for a psychiatric disorder was 
received 
in October 1998, the claim will be adjudicated under the 
version of 38 C.F.R. 
§ 3.156(a) applicable prior to August 29, 2001.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  When all the evidence is 
assembled, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The evidence associated with the claims file since the 
December 1980 rating decision consists of (1) numerous 
statements from the veteran and his representative; (2) 
requests for treatment records from the VAMC in Minneapolis; 
and (3) a July 1998 VA examination report.  Collectively, 
this newly received evidence, when viewed in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the veteran's 
claim.   

Specifically, the evidence shows that the veteran has not 
received any treatment for a diagnosed psychiatric disorder 
since his hospitalization in June 1956.  While the RO made 
several attempts to obtain VA treatment records from the 
Minneapolis VAMC, no such records were available.  
Additionally, the veteran has continually reported that he 
had not received private treatment for his condition since 
the time he left service.  While the veteran advised the RO 
in a June 2001 statement that he received treatment from a 
physician in St. Peter, Minnesota for ringing in his ears, he 
could not provide the name or location of this physician and 
did not indicate that he received any treatment for a 
psychiatric disorder from this physician.  

Additionally, the new evidence shows only that the veteran 
has been diagnosed with mild, mental retardation.  It 
specifically does not show that the veteran has a current 
diagnosis of a psychiatric disorder as the June 1998 VA 
examiner could not formulate this diagnosis.  While the 
veteran vigorously contends that he has a psychiatric 
disorder that it is the result of his time in service, his 
contentions alone, as a layperson with no medical training or 
expertise, do not constitute competent medical evidence upon 
which to reopen his claim for service connection or to form 
the basis of a grant of service connection. See Brewer v. 
West, 11 Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (holding that laypersons are not 
competent to offer medical opinions).    

Lastly, the medical evidence simply makes no reference to the 
veteran's service or the basis of the prior denial of service 
connection.  Indeed, there is no evidence beyond the 
veteran's contentions to establish that he has a currently 
diagnosed psychiatric disorder related to his period of 
service or aggravated by his period of service.  As such, it 
is the Board's opinion that the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d at 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against reopening the veteran's claim, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. at 55.  Accordingly, the Board finds that the 
veteran has not submitted new and material evidence, and his 
claim remains denied.


ORDER

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is denied.



	                        
____________________________________________
	S. L. Kennedy	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


